DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 9925010.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.


The patented claims disclose all elements of the claimed invention except for imaging to determine the location of a compromised portion of a bone structure. 
Sharkey et al. teach imaging to determine the location of a compromised portion of a bone structure to ensure accurate placement of a guide/instrument on bone. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of utilizing imaging to determine the location of a compromised portion of a bone, as taught by Sharkey et al., when executing the method of the patented claims would have yielded predictable results, i.e., accurately determining the location of the compromised portion of bone for better treatment results. 

Claims 1, 3-5 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US 10064632.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 2 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US 10064632 in view of Sharkey et al. (US 9138187).
The patented claims disclose all elements of the claimed invention except for imaging to determine the location of a compromised portion of a bone structure. 
Sharkey et al. teach imaging to determine the location of a compromised portion of a bone structure to ensure accurate placement of a guide/instrument on bone. 


Claims 1, 3-5 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US 10064633.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 2 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US 10064633 in view of Sharkey et al. (US 9138187).
The patented claims disclose all elements of the claimed invention except for imaging to determine the location of a compromised portion of a bone structure. 
Sharkey et al. teach imaging to determine the location of a compromised portion of a bone structure to ensure accurate placement of a guide/instrument on bone. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of utilizing imaging to determine the location of a compromised portion of a bone, as taught by Sharkey et al., when executing the method of the patented claims would have yielded predictable results, i.e., accurately determining the location of the compromised portion of bone for better treatment results. 


Claim Objections
Claim 1 is objected to because of the following informalities.  The recitation “determining a target location one of adjacent to and within the compromised portion of the bone structure” should be - - determining a target location at one of adjacent to and within the compromised portion of the bone structure - - .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 14, the recitation “”the angular orientation adjuster at in a fixed spatial orientation” renders the claim vague and indefinite because it is unclear what specific orientation is being claimed. 
In claims 1 and 14, the recitation “a reference point of an offset adjuster” renders the claim vague and indefinite because it is unclear which point of an infinite number of points of the offset adjuster is being claimed.  
In claim 2, the recitation “characterizing a distance between the target location relative and the reference location” renders the claim vague and indefinite because it is unclear which distance is being referred to in the claim. 
In claim 3, the recitation “at the reference point thereof in contact with the exterior surface of the bone structure at the reference location thereof” renders the claim vague and indefinite because it is unclear which element of the virtual axis reference apparatus defines the reference point. 

In claim 9, the recitation “the reference structure at the reference point thereof” renders the claim vague and indefinite because it is unclear which element defines the reference point. 
Appropriate correction is required. 

Response to Arguments
Applicant’s arguments with respect to the claims have been carefully considered by the Examiner.  The Examiner is maintaining the double patenting rejections because the recited features and steps in the claims of the instant application merely recite the steps in the patented claims utilizing alternate terminology.  Further, due to the rejections under 112 second paragraph made in this action, a final patentability determination with respect to the claims of the instant application cannot be made. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

January 14, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775